 

 

Case 1:18-cV-0054O-KBI\/|-KRS Document 22 Filed 12/11/18 Page 1 of 1

United States District Court
District of New Mexico

 

Of£i£e of the Clerk Divisiorlal Offi!:es
Pete `§J. Domemcl Umted States Courthouse 106 gough Federal mace
Santa Fe, NM 87501
333 Lomas Blvd. N.W. - Suite 270 (505) 988-6481
Albuquerque, New Mexico 87102 Fax (505) 988~6473
(505) 348~2000 - Fax (505) 348-2028
Mitchell R. Elfers 100 Norrh church street
Clel‘k of Cquf Las Cruces, NM 88001
(Actmg) (575) 523- 1400

Fax (575) 528-1425
December 11, 2018

Clerk of the District Court
First Judicial District Court
Santa Fe County Courthouse
P.O. Box 2268

Santa Fe, NM 87504-2268

RE: Andrew B. Indahl v. Modrall Sperling Roehl Harris & Sisk, P.A.
18cv540 KBM/KRS

Dear Sir or Madam:

Please find enclosed a certified copy of the Memorandum Opinion and Order of Remand, signed
by United States Magistrate Judge Karen B. Molzen, along With copies of the entire case file,
remanding this case to your Court.

Sincerely,

MITCHELL R. ELFERS
Clerk of Court (Acting)

By.&£»`/s@ nevada

Deputy Clerk

